Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 1 of 25 PageID 3209




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

 ALBERT WILFRED GENDRON,

                Petitioner,

 v.                                                             Case No: 5:18-cv-165-TPB-PRL

 SECRETARY, DEPARTMENT OF
 CORRECTIONS and FLORIDA
 ATTORNEY GENERAL,

             Respondents.
 ___________________________________/

                         ORDER DENYING THE PETITION AND
                         DISMISSING CASE WITH PREJUDICE

 I.     Status

        Petitioner, Albert Wilfred Gendron, an inmate of the Florida penal system,

 initiated this action by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ of

 Habeas Corpus by a Person in State Custody (Doc. 1). Petitioner challenges a state

 court (Citrus County, Florida) judgment of conviction. Respondents filed a Response

 (Doc. 20).1 Petitioner replied (Doc. 33) and filed supplemental exhibits to his Reply

 (Doc. 38). This case is ripe for review.

 II.    Procedural History

        On February 3, 2015, a jury convicted Petitioner of possession of a firearm by

 a convicted felon (count one) (Resp. Ex. A at 166). The next day, another jury found

 Petitioner guilty of shooting at or into an occupied vehicle (count two), possession of


 1
  In support of their Response, Respondents filed several exhibits (Doc. 22). The Court cites the
 exhibits as “Resp. Ex.”
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 2 of 25 PageID 3210




 cannabis with intent to sell or deliver (count three), and possession of paraphernalia

 (count four) (Resp. Ex. A at 205-07). The trial court sentenced Petitioner to a fifteen-

 year term of incarceration, with a three-year minimum mandatory, as to count one

 and count two; a five-year term as to count three; and time served as to count four

 (id. at 226-40). Petitioner appealed and with help from appellate counsel, he filed an

 initial brief (Resp. Ex. D) under Anders v. California, 386 U.S. 738 (1967). The Fifth

 District Court of Appeal per curiam affirmed Petitioner’s judgment and convictions

 without a written opinion (Resp. Ex. J).

        Later, Petitioner filed with the trial court a pro se Florida Rule of Criminal

 Procedure 3.850 motion for postconviction relief (Resp. Ex. S), raising twenty-five

 grounds for relief. The trial court summarily denied the Rule 3.850 motion (Resp.

 Ex. R). Petitioner appealed, and the Fifth DCA per curiam affirmed the trial court’s

 summary denial without a written opinion (Resp. Ex. V). Petitioner also filed a

 petition with the Fifth DCA alleging ineffective assistance of appellate counsel

 (Resp. Ex. Z). The Fifth DCA denied the petition on the merits (Resp. Ex. HH).

 Petitioner then filed the Petition (Doc. 1) raising three Grounds for relief, with

 Ground Two and Ground Three containing multiple Sub-Claims.

 III.   Governing Legal Principles

        A. Standard of Review Under AEDPA

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs

 a state prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga.

 Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016). “‘The



                                            2
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 3 of 25 PageID 3211




 purpose of AEDPA is to ensure that federal habeas relief functions as a guard

 against extreme malfunctions in the state criminal justice systems, and not as a

 means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

       The first task of the federal habeas court is to identify the last state court

 decision, if any, that adjudicated the petitioner’s claims on the merits. See Marshall

 v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court

 need not issue an opinion explaining its rationale for the state court’s decision to

 qualify as an adjudication on the merits. See Harrington v. Richter, 562 U.S. 86, 100

 (2011). When the state court’s adjudication on the merits is unaccompanied by an

 explanation, “the federal court should ‘look through’ the unexplained decision to the

 last related state-court decision that does provide a relevant rationale” and

 “presume that the unexplained decision adopted the same reasoning.” Wilson v.

 Sellers, 138 S. Ct. 1188, 1192 (2018).

       When a state court has adjudicated a petitioner’s claims on the merits, a

 federal court cannot grant habeas relief unless the state court’s adjudication of the

 claim was “contrary to, or involved an unreasonable application of, clearly

 established Federal law, as determined by the Supreme Court of the United States,”

 or “was based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1), (2). A state court’s

 factual findings are “presumed to be correct” unless rebutted “by clear and

 convincing evidence.” Id. § 2254(e)(1).

              AEDPA “imposes a highly deferential standard for
              evaluating state court rulings” and “demands that state-


                                            3
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 4 of 25 PageID 3212




              court decisions be given the benefit of the doubt.” Renico v.
              Lett, 559 U.S. 766, 773 (2010) (internal quotation marks
              omitted). “A state court’s determination that a claim lacks
              merit precludes federal habeas relief so long as fairminded
              jurists could disagree on the correctness of the state court’s
              decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
              (internal quotation marks omitted). “It bears repeating
              that even a strong case for relief does not mean the state
              court’s contrary conclusion was unreasonable.” Id. [at 102]
              (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The
              Supreme Court has repeatedly instructed lower federal
              courts that an unreasonable application of law requires
              more than mere error or even clear error. See, e.g., Mitchell
              v. Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75
              (“The gloss of clear error fails to give proper deference to
              state courts by conflating error (even clear error) with
              unreasonableness.”); Williams v. Taylor, 529 U.S. 362, 410
              (2000) (“[A]n unreasonable application of federal law is
              different from an incorrect application of federal law.”).

 Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

 citations modified).

       B. Exhaustion and Procedural Default

       There are prerequisites to federal habeas review. Before bringing a § 2254

 habeas action in federal court, a petitioner must exhaust all state court remedies

 available for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To

 exhaust state remedies, the petitioner must “fairly present[]” every issue raised in

 his federal petition to the state’s highest court, either on direct appeal or on

 collateral review. Castille v. Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted).

 Thus, to properly exhaust a claim, “state prisoners must give the state courts one

 full opportunity to resolve any constitutional issues by invoking one complete round

 of the State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S.



                                             4
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 5 of 25 PageID 3213




 838, 845 (1999); see also Pope v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting

 “that Boerckel applies to the state collateral review process as well as the direct

 appeal process.”).

           A state prisoner’s failure to properly exhaust available state remedies leads

 to a procedural default which raises a potential bar to federal habeas review. The

 United States Supreme Court has explained the doctrine of procedural default as

 follows:

                  Federal habeas courts reviewing the constitutionality of a
                  state prisoner’s conviction and sentence are guided by rules
                  designed to ensure that state-court judgments are accorded
                  the finality and respect necessary to preserve the integrity
                  of legal proceedings within our system of federalism. These
                  rules include the doctrine of procedural default, under
                  which a federal court will not review the merits of claims,
                  including constitutional claims, that a state court declined
                  to hear because the prisoner failed to abide by a state
                  procedural rule. See, e.g., Coleman,[2] 111 S. Ct. 2546;
                  Sykes,[3] 97 S. Ct. 2497. A state court’s invocation of a
                  procedural rule to deny a prisoner’s claims precludes
                  federal review of the claims if, among other requisites, the
                  state procedural rule is a nonfederal ground adequate to
                  support the judgment and the rule is firmly established
                  and consistently followed. See, e.g., Walker v. Martin, 131
                  S. Ct. 1120, 1127-1128, (2011); Beard v. Kindler, 130 S. Ct.
                  612, 617-618 (2009). The doctrine barring procedurally
                  defaulted claims from being heard is not without
                  exceptions. A prisoner may obtain federal review of a
                  defaulted claim by showing cause for the default and
                  prejudice from a violation of federal law. See Coleman, 111
                  S. Ct. 2546.




 2   Coleman v. Thompson, 501 U.S. 722 (1991).

 3   Wainwright v. Sykes, 433 U.S. 72 (1977).

                                                 5
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 6 of 25 PageID 3214




 Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be excused

 in some cases. Even though a claim has been procedurally defaulted, a federal court

 may still consider the claim if a state habeas petitioner can show either (1) cause for

 and actual prejudice from the default; or (2) a fundamental miscarriage of justice.

 Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010).

       C. Ineffective Assistance of Counsel

       “The Sixth Amendment guarantees criminal defendants effective assistance

 of counsel. That right is denied when a defense counsel’s performance falls below an

 objective standard of reasonableness and thereby prejudices the defense.”

 Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (citing Wiggins v. Smith, 539 U.S. 510,

 521 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish

 ineffective assistance, a person must show that: (1) counsel’s performance was

 outside the wide range of reasonable, professional assistance; and (2) counsel’s

 deficient performance prejudiced the challenger in that there is a reasonable

 probability that the outcome of the proceeding would have been different absent

 counsel’s deficient performance. Strickland, 466 U.S. at 687.

       Further, “[t]he question is not whether a federal court believes the state

 court’s determination under the Strickland standard was incorrect but whether that

 determination was unreasonable - a substantially higher threshold.” Knowles v.

 Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is “any

 reasonable argument that counsel satisfied Strickland’s deferential standard,” then

 a federal court may not disturb a state-court decision denying the claim. Richter,



                                            6
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 7 of 25 PageID 3215




 562 U.S. at 105. As such, “[s]urmounting Strickland’s high bar is never an easy

 task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Reviewing courts apply a

 ‘strong presumption’ that counsel’s representation was ‘within the wide range of

 reasonable professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d

 1248, 1262 (11th Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this

 presumption is combined with § 2254(d), the result is double deference to the state

 court ruling on counsel’s performance.” Id. (citing Richter, 562 U.S. at 105); see also

 Evans v. Sec’y, Dep’t of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013); Rutherford v.

 Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).

 IV.    Analysis

        A. Ground One

        Petitioner asserts that police coerced him into signing a “consent to search”

 and also coerced him into “giv[ing] a confession” (Doc. 1 at 5). According to

 Petitioner, police handcuffed him, placed him in a police cruiser, turned the heat on

 high, and waited three hours until Petitioner agreed to the police search and gave a

 confession (id.).

        Petitioner contends that he exhausted this claim in state court by raising it

 in his Rule 3.850 motion and then appealing the trial court’s subsequent denial to

 the Fifth DCA (id. at 6). In his Rule 3.850 motion, Petitioner raised one challenge to

 the trial court’s denial of his motion to suppress (Resp. at 7-8). In ground eighteen of

 his Rule 3.850 motion, Petitioner asserted that the trial court erred in denying his

 motion to suppress because police placed Petitioner in the cruiser with the windows



                                            7
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 8 of 25 PageID 3216




 up and the heater “running on the last calendar day of June. . . . [S]low cooking the

 [Petitioner] into confessing” (Resp. Ex. S at 15-16). The trial court summarily

 denied the claim, finding the following in relevant part:

                        In Ground[] Eighteen . . . the Defendant contends he
              is entitled to relief due to trial court errors. The Defendant
              claims trial counsel erroneously denied his motion to
              suppress . . . . However, allegations of trial court error are
              not cognizable in a collateral attack on the sentence. See
              Smith v. State, 445 So. 2d 323 (Fla. 1983); see also Hodges
              v. State, 885 So. 2d 338, 366 (Fla. 2004) (holding that
              claims of trial court error should be raised on direct appeal,
              not in a rule 3.850 motion). Accordingly, Ground[] Eighteen
              . . . [is] without merit as a matter of law.

 Resp. Ex. R at 10. The Fifth DCA affirmed the trial court’s summary denial without

 a written opinion (Resp. Ex. V).

       A procedural default may result from non-compliance with state procedural

 requirements. See Coleman, 501 U.S. at 729-30. Federal courts are barred from

 reaching the merits of a state prisoner’s federal habeas claim where the petitioner

 has failed to comply with an independent and adequate state procedural rule.

 Wainwright v. Sykes, 433 U.S. 72, 85-86 (1977). The procedural bar imposed in

 Petitioner’s case is firmly established and regularly followed in the Florida courts.

 See Fla. R. Crim. P. 3.850(7); Teffeteller v. State, 734 So. 2d 1009, 1016 (Fla. 1999)

 (holding substantive claims procedurally barred because they could have been

 raised on direct appeal); Smith v. State, 445 So. 2d 323, 325 (Fla. 1983) (“Issues

 which either were or could have been litigated at trial and upon direct appeal are

 not cognizable through collateral attack.”). Because the state court declined to

 consider the merits of this claim, finding such claims of trial court error are not


                                            8
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 9 of 25 PageID 3217




 cognizable on collateral review, the claim is now procedurally defaulted and barred

 from this Court’s consideration. And Petitioner does not establish cause for and

 prejudice from this default,4 nor does he show a fundamental miscarriage of justice.

        The Court also finds that the claim is barred from consideration under Stone

 v. Powell, 428 U.S. 465 (1976). “[W]hen the State has provided an opportunity for

 full and fair litigation of a Fourth Amendment claim, a state prisoner may not be

 granted federal habeas corpus relief on the ground that evidence obtained in an

 unconstitutional search or seizure was introduced at his trial.” Id. at 494. To be

 entitled to federal habeas review of a Fourth Amendment claim, Petitioner must

 show that he “was denied an opportunity for a full and fair litigation of that claim

 at trial and on direct review.” Id. at 495 n.37. Florida provides an opportunity for

 the full and fair litigation of Fourth Amendment claims, see Fla. R. Crim. P.

 3.190(g), and Petitioner availed himself of that opportunity.

        The record shows that before trial, the trial court conducted a hearing on the

 motion to suppress, during which it heard testimony from Petitioner and the six

 police officers involved in Petitioner’s arrest and the taking of his post-arrest

 statements (see generally Resp. Ex. C). On the day of the incident, officers

 responded to a “shots fired” 911 call at the Bell Villa Hotel (id. at 7-8). Upon arrival,

 witnesses pointed officers to a room where they found shell casings nearby and

 Petitioner and a woman, Robina Quinn, inside the room (id. at 15-19). As police

 removed them from the hotel room, Petitioner cooperated with officers and orally


 4In their Response, Respondents fail to acknowledge the Court’s obligations under AEDPA to defer
 to the state court’s adjudication and imposition of an independent state procedural rule.

                                                 9
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 10 of 25 PageID 3218




 consented to a search of the room, and when Quinn refused to consent, Petitioner

 became aggressive and angry with her, encouraging police to conduct the search

 anyway and offering to personally walk officers through the room despite Quinn’s

 refusal (id. at 18-20, 58). Police then handcuffed Petitioner and placed him in a

 police cruiser while officers sought to get a search warrant due to Quinn’s refusal

 (id. at 23-24, 100-01). Officers testified that while Petitioner was in the cruiser, the

 vehicle was on, the air conditioning was running, causing condensation on the

 windows; Petitioner never complained to the officers about being too hot; and did

 not show any signs of distress due to heat (id. at 24-25, 32, 34, 44). In fact, when

 officers went to remove Petitioner from the vehicle thirty to forty-five minutes later,

 police found him calmly sleeping in the backseat (id. at 109-10). Petitioner then

 repeated his earlier statement to police that he had just met Quinn, she had only

 been in his room for a few hours, and she had no right to grant or withhold consent

 to search (id. at 115).

           Petitioner then executed a written consent to search form and gave a

 recorded statement after acknowledging his Miranda5 rights (id. at 117, 124-32).

 The state played the recorded statement for the trial court during the suppression

 hearing. During the statement Petitioner admits he met Quinn at a bar, brought

 her back to his room, and three other individuals came over to buy marijuana (id. at

 130-31). Petitioner stated when the buyers left, he realized that some of his stash

 had been stolen, so he got his gun and began shooting at the individuals as they



 5   Miranda v. Arizona, 384 U.S. 436 (1966).

                                                10
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 11 of 25 PageID 3219




 drove away (id.). During the statement, Petitioner was coherent, understood the

 officer’s questions, and answered each question intelligently with no signs that he

 made those statements under coercive conditions. Indeed, he acknowledged that he

 was being arrested for his actions and that he would likely receive a prison sentence

 for the crimes he committed. Further, when conducting the search of Petitioner’s

 person, officers found a plastic baggie containing five individually packaged baggies

 of cannabis in Petitioner’s boot, weighing 16 grams (Resp. Ex. A at 3). When officers

 searched Petitioner’s room, officers found a loaded .40 caliber semiautomatic pistol

 that matched the expended casings; cannabis weighing 494 grams; 114 grams of

 “THC wax”; a digital scale with cannabis residue; coolers for storing the marijuana,

 containing another 100 grams of cannabis; and, among other things, a wooden

 smoking pipe (Resp. Ex. A at 2-3).

       After considering the totality of the circumstances surrounding Petitioner’s

 statement to police, the trial court found that “[t]he record evidence [was] just

 overwhelming, much like a tsunami of evidence showing that this was a freely and

 voluntarily made decision on [Petitioner’s] part” (id. at 164). Thus, regardless of the

 procedural default, the Court cannot review Petitioner’s Fourth Amendment claim.

 Ground One is denied.

       B. Ground Two

       Petitioner raises six Sub-Claims based on allegations of ineffective assistance

 of counsel (Doc. 1 at 7). Respondents make a blanket argument that although

 Petitioner raised these claims in his Rule 3.850 motion, Petitioner now presents the



                                           11
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 12 of 25 PageID 3220




 claims in a vague and conclusory manner, thus, the claims must be dismissed (Resp.

 at 11-12). Although not a picture of clarity, the Court liberally construes Petitioner’s

 pro se allegations in the Petition as the same claims he raised in this Rule 3.850

 motion and addresses each sub-claim in turn.

               i. Sub-Claim One

        Petitioner argues that his trial counsel was ineffective for failing to

 “investigate or p[u]rsue charges against the police, for illegal[ly] coercing

 confession” (id. at 7).

        Petitioner raised a similar claim in ground six of his Rule 3.850 motion (Resp.

 Ex. S at 5-6). In ground six, Petitioner alleged that “counsel failed to investigate

 police misconduct prior to coercing confession” (id. at 5-6). After correctly

 identifying the standard in Strickland, the trial court summarily denied that claim,

 finding Petitioner “failed to demonstrate that trial counsel’s acts were outside the

 broad range of reasonably competent performance under prevailing professional

 standards” (Resp. Ex. R at 6). The Fifth DCA affirmed the trial court’s summary

 denial without a written opinion (Resp. Ex. V).

        The Court addresses the claim in accordance with the deferential standard

 for federal court review of state court adjudications. As discussed, Petitioner was

 very willing to provide his statement to police. The transcript of his recorded

 statements shows his speech was coherent and articulate, and he understood his

 actions and the consequences of providing his statement to police (Resp. Ex. C).

 Thus, because no evidence supported his allegation that his confession was coerced,



                                            12
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 13 of 25 PageID 3221




 counsel was not deficient for failing to “pursue charges” against the officers. Upon

 thorough review of the record and the applicable law, the Court finds that the state

 court’s decision to deny Petitioner’s claim is neither contrary to nor an unreasonable

 application of Strickland, and it is not based on an unreasonable determination of

 the facts given the evidence presented to the state court. The Court denies Sub-

 Claim One.

              ii. Sub-Claim Two

       Petitioner argues that his trial counsel was ineffective for failing to “allow

 [Petitioner] to ex[]ercise his speedy trial rights” (Doc. 1 at 7). Petitioner raised this

 claim in his Rule 3.850 motion (Resp. Ex. S at 9). The trial court summarily denied

 the claim, finding as follows:

                      In Ground One of the Defendant’s Motion, he alleges
              his trial counsel was ineffective for not seeking speedy
              trial. The Defendant claims he did not wish to waive his
              right to speedy and that trial counsel failed to seek speedy
              trial. A defendant may waive his “right to a speedy trial,
              after which the defendant may not assert the statutory
              right to be tried within the default period.” See Nelson v.
              State, 26 So. 3d 570, 576 (Fla. 2010). A waiver is “presumed
              when a defendant is granted a requested continuance
              because this action causes a delay in the prosecution that
              is attributable to the defendant and demonstrates that the
              defendant is not available for trial.” Id. “This waiver is
              construed as an ongoing waiver of speedy trial rights as to
              all charges which emanate from the same criminal episode,
              including any newly filed charges arising out of the
              incident.” Id. (citations omitted).

                      In the instant case, the Defendant did waive speedy
              trial. See attached hereto Arraignment Hearing Transcript
              pp. 5-6. Upon review of the audio recording of the hearing
              at the Arraignment Hearing the Public Defender was
              appointed and the Court inquired about waiving speedy


                                             13
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 14 of 25 PageID 3222




              and the attorney announced waiver. Id. At no time did
              Defendant object to the waiver. Id. The Defendant
              subsequently stated he would seek speedy. See attached
              hereto Status Hearing Transcript pp. 3-4. However, the
              Court considered it waived based on his prior waiver.
              Moreover, the Defendant seeking speedy trial is
              disingenuous. The Defendant demands speedy at the same
              time he requests his counsel to perform depositions and
              investigate the case. See Bryant v. State, 723 So. 2d 878
              (Fla. 5th DCA 1998) (finding that counsel is not ineffective
              if he/she would have been required to seek speedy trial
              knowing he/she was unprepared for trial). Therefore,
              Ground One is without merit.

 Resp. Ex. R at 4. The Fifth DCA affirmed the trial court’s summary denial without a

 written opinion (Resp. Ex. V).

       The Court addresses the claim in accordance with the deferential standard

 for federal court review of state court adjudications. In doing so, the Court finds

 that Petitioner has failed to show that even if trial counsel was deficient for failing

 to invoke Petitioner’s Sixth Amendment right to a speedy trial, the outcome of his

 proceedings would not have been different. See, e.g., Sanders v. McDonough, No.

 4:07cv206/RH/WCS, 2008 WL 4382802, at *13 (N.D. Fla. Sept. 24, 2008) (finding

 that the petitioner failed to show prejudice regarding counsel’s failure to assert

 speedy trial right where prosecution could have gone to trial if speedy trial rights

 had been asserted, since evidence sufficient to convict was available to prosecution

 soon after petitioner’s arrest). Within hours of Petitioner’s arrest, Petitioner waived

 his Miranda rights and provided a sworn recorded statement to police confessing to

 the crimes and admitting to being in possession of the items found in his hotel room.

 Thus, upon thorough review of the record and the applicable law, the Court finds



                                            14
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 15 of 25 PageID 3223




 that the state court’s decision to deny Petitioner’s claim is neither contrary to nor

 an unreasonable application of Strickland, and it is not based on an unreasonable

 determination of the facts given the evidence presented to the state court. This Sub-

 Claim is denied.

              iii. Sub-Claims Three, Four, and Five

       In these Sub-Claims, Petitioner challenges trial counsel’s actions regarding

 the state’s “eyewitness” (Doc. 1 at 7). In Sub-Claim Three, he argues “counsel failed

 to investigate state[’]s only eyewitness (wanted felon)” (id.). In Sub-Claim Four,

 Petitioner asserts that “counsel failed to impeach eyewitness, via perjured

 testimony” (id.). And in Sub-Claim Five, Petitioner contends that “counsel failed to

 investigate state made a deal with eyewitness” (id.). Upon review of Petitioner’s

 Reply (Doc. 33 at 6) and his Rule 3.850 motion (Resp. Ex. S), the “eyewitness”

 Petitioner is referencing is Robert Tessier.

       Petitioner raised Sub-Claim Three in grounds two and ten of his Rule 3.850

 motion (id. at 2-3, 19-10); he raised Sub-Claim Four in ground three (id. at 3); and

 he raised Sub-Claim Five in ground ten (id. at 9-10) The trial court summarily

 denied these claims, finding as follows:

                     In Grounds Two and Three, the Defendant alleges
              his trial counsel failed to subpoena witness Robert Tessier
              to be present at the suppression hearing for impeachment
              purposes. The Defendant claims Mr. Tessier observed the
              Defendant under the influence of alcohol therefore his
              statements were coerced. These claims are without merit.
              The purpose of a motion to suppress is to suppress evidence
              gained improperly or illegally. See Fla. R. Crim. P. 3.190(g)
              (2013). Mr. Tessier in his statement to law enforcement
              stated that he had a few beers with the Defendant [and]


                                            15
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 16 of 25 PageID 3224




              his girlfriend. See attached hereto Transcript Interview of
              Robert Tessier June 30, 2014·pp. 3-4. Meanwhile, during
              his deposition Mr. Tessier stated he had met the Defendant
              and his girlfriend at a bar where he had drinks with them
              and returned to the hotel. See attached hereto Transcript
              of Deposition of Robert Tessier, pp. 4-7. There is no
              indication that Mr. Tessier witnessed the Defendant make
              statements to law enforcement. Therefore, these
              observations would not serve to impeach law enforcement
              testimony regarding the Defendant’s voluntary statements
              to law enforcement or his consent to search. Accordingly,
              Defendant’s Grounds Two and Three are conclusively
              refuted by the record.

              ....

                     In Grounds Six, Nine, Ten, and Thirteen the
              Defendant alleges his trial counsel was ineffective for
              failing to investigate police misconduct, exculpatory
              evidence, background of a State’s witness, and fingerprint
              evidence. The Defendant again claims trial counsel failed
              to investigate statements made by Mr. Tessier . . . . These
              claims are conclusively refuted by the record through pre-
              trial deposition, See attached hereto Transcript Interview
              of Robert Tessier June 30, 2014 and Deposition of Robert
              Tessier October 14, 2014. The Defendant’s assertions that
              Mr. Tessier “made a deal” with the State in exchange for
              his testimony is without support. Moreover, the fingerprint
              evidence is not relevant to the instant case. Accordingly,
              the Defendant has failed to demonstrate that tria[l]
              counsel’s acts were outside the broad range of reasonably
              competent performance under prevailing professional
              standards.

 Resp. Ex. R at 5-6. The Fifth DCA affirmed the trial court’s summary denial

 without a written opinion (Resp. Ex. V).

       The Court addresses these Sub-Claims in accordance with the deferential

 standard for federal court review of state court adjudications. Initially, if Petitioner

 argues that trial counsel was ineffective for failing to call Tessier as a witness



                                            16
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 17 of 25 PageID 3225




 during the suppression hearing and impeach the officers’ testimony using Tessier’s

 statements that Petitioner was intoxicated on the night of the shooting, such

 evidence would have been irrelevant to Petitioner’s argument for suppression.

 Petitioner’s motion to suppress stemmed from claims that his confession was

 involuntary because officers engaged in illegal coercive tactics to induce the

 statement, not that Petitioner was too intoxicated to understand his statements and

 regardless, Tessier was not privy to the statements Petitioner made to police.

 Further, if Petitioner claims that Tessier’s prior sworn statements would have

 supported his claim that his confession was coerced because Tessier stated he had

 been drinking with Petitioner before the shooting, the trial court conducted a

 thorough evidentiary hearing on Petitioner’s motion to suppress and found his

 statements to police were voluntarily and competently made. Indeed, the transcript

 of Petitioner’s confession shows that his statement was audible, coherent, and

 voluntary, with no sign that he was so inebriated as to not understand the nature or

 consequences of his confession.

       Further, at trial, Tessier testified that he was also staying at the Bell Villa

 Hotel at the time of the incident (Resp. Ex. B at 306-07). He stated on the night of

 the shooting, he had been drinking in his room with Quinn, who he thought was

 Petitioner’s girlfriend, and after she left, he heard people arguing in Petitioner’s

 room (id. at 308-12). When Tessier walked out to smoke, he saw Petitioner and

 Quinn yelling at a small group of people (id. at 309-12). He explained that when the




                                            17
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 18 of 25 PageID 3226




 group of individuals got into their truck to drive away, Petitioner pulled out a gun

 and began shooting at the truck (id. at 311-16).

       During his trial testimony, Tessier acknowledged he was a four-time

 convicted felon (id. at 316). And before calling him as a witness, the parties advised

 the trial court that Tessier was previously deemed a sex offender, and that the

 parties had agreed that defense counsel would not elicit the nature of Tessier’s

 offenses unless he denied the number of convictions at trial (Resp. Ex. B at 16).

 Trial counsel then tried to impeach Tessier’s trial testimony using Tessier’s prior

 deposition testimony, in which Tessier testified that when Petitioner was shooting,

 Tessier thought Petitioner might have been aiming the gun at the ground (id. at

 319-20). The state also played Tessier’s 911 call for the jury (id. at 283- 305). Thus,

 during deliberations, the jury considered Tessier’s prior statements made during

 that 911 call and portions of his deposition testimony for which he was impeached.

 As such, Petitioner’s allegation that trial counsel acted deficiently in failing to

 impeach Tessier or for failing to elicit testimony about his criminal record are

 refuted by the record.

       Also, contrary to Petitioner’s current claim, there is no evidence that the

 state made a deal with Tessier for his trial testimony. Yet even assuming trial

 counsel was ineffective for failing to adequately challenge Tessier’s trial testimony

 or seek to exclude Tessier as a trial witness, Petitioner cannot show that the

 outcome of his proceedings would have been different had Tessier not testified at

 trial. Indeed, Petitioner made a sworn statement to police that he shot at the



                                            18
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 19 of 25 PageID 3227




 individuals while trying to sell marijuana and upon a search of his room, officers

 found direct evidence supporting Petitioner’s confession. Thus, upon thorough

 review of the record and the applicable law, the Court finds that the state court’s

 decision to deny Petitioner’s claim is neither contrary to nor an unreasonable

 application of Strickland, and it is not based on an unreasonable determination of

 the facts given the evidence presented to the state court. These Sub-Claims are

 denied.

              iv. Sub-Claim Six

       Petitioner argues that trial counsel was ineffective for “trial severance

 violations using trial 2 evidence in trial one” (Doc. 1 at 7). In grounds twenty-three,

 twenty-four, and twenty-five of his Rule 3.850 motion, Petitioner argued that trial

 counsel was ineffective for failing to challenge the state’s use of evidence in both his

 first trial on his possession of a firearm by a convicted felon charge and the second

 trial on his other charges (Resp. Ex. S at 5-7). The trial court denied the claims,

 finding the following:

                      Finally, Grounds Twenty-three, Twenty-four and
              Twenty-five of the motion contain[] allegations that the
              Defendant’s trial counsel was ineffective for failing to
              object to irrelevant and inflammatory evidence at trial, and
              the State impaneling two juries. The Defendant alleges the
              State introduced evidence that made it appear as if he was
              not being charged with some crimes. He also claims the
              playing of 911 recording was inflammatory. Moreover, he
              claims it was prejudicial for him to have two separate
              juries. The case was severed based on the defense’s request
              due to potential for prejudice. See attached hereto Trial
              Transcript February 2, 2015, Vol. I, pp. 6-8. Therefore, trial
              counsel had no basis to object to the use of two separate
              juries.


                                            19
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 20 of 25 PageID 3228




 (Resp. Ex. R at 10-11). The Fifth DCA affirmed the trial court’s summary denial

 without a written opinion (Resp. Ex. V).

       The Court addresses this Sub-Claim in accordance with the deferential

 standard for federal court review of state court adjudications. Trial counsel

 requested to sever the count of possession of a firearm by a convicted felon to

 prevent Petitioner from experiencing the potential prejudice of trying all charges

 together (Resp. Ex. B at 6-8). The state did not object to trial counsel’s request and

 advised the trial court that for the possession of a firearm by a convicted felon

 charge, he intended on introducing evidence that Petitioner had marijuana in the

 room, some individuals stole the marijuana, and that prompted him to grab his gun

 (Resp. Ex. B at 16-17). According to the state, this evidence was relevant and

 inextricably intertwined with all evidence of the offenses (id. at 17). The state also

 explained, however, that it did not intend to introduce any actual evidence of the

 marijuana and that it removed from the recorded statement Petitioner’s statements

 about the sale or delivery of drugs, and it would not present evidence about officers

 collecting the drugs or paraphernalia (id.). Rather, the state explained that the only

 mention of other crimes or the marijuana would be de minimis and simply used to

 add context as to why Petitioner decided to get his firearm (id. at 18). Trial counsel

 objected to the state’s proffer, but the trial court overruled the objection and advised

 the state that it may reference marijuana only in the de minimis situation discussed

 (id. at 19). Contrary to Petitioner’s allegations here, trial counsel did try to

 challenge the evidence used during Petitioner’s first trial and the state ultimately


                                             20
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 21 of 25 PageID 3229




 agreed to refer to any other illicit evidence in a de minimis capacity. Petitioner

 cannot show that counsel acted deficiently.

       Further, even assuming counsel was deficient, Petitioner cannot show that

 but for trial counsel’s alleged failure, the outcome of his proceedings would have

 been different. Indeed, the evidence supporting each conviction was overwhelming.

 Thus, upon thorough review of the record and the applicable law, the Court finds

 that the state court’s decision to deny Petitioner’s claim is neither contrary to nor

 an unreasonable application of Strickland, and it is not based on an unreasonable

 determination of the facts given the evidence presented to the state court. This Sub-

 Claim is denied.

       C. Ground Three

       Petitioner raises five Sub-Claims based on allegations of prosecutorial

 misconduct (Doc. 1 at 8). In Sub-Claim One, Petitioner argues that the “prosecutor

 allowed police to change their testimony from reports” (id.). In Sub-Claim Two,

 Petitioner asserts that “eyewitness allowed to change his testimony from police

 report, depos, trial” (id.). In Sub-Claim Three, Petitioner contends that “state made

 deal w[ith] eyewitness failed to disclose to defense (on a felony)” (id.). In Sub-Claim

 Four, he argues that “state severed charges then violated by using evidence from




                                            21
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 22 of 25 PageID 3230




 trial 2 in trial 1” (id.). And in Sub-Claim Five, Petitioner asserts that “state has

 misrepresented [gun shot residue]6 to not be presumptive when it was” (id.).

        Respondents contend that Petitioner failed to raise these claims in state

 court, and thus these allegations are unexhausted and procedurally defaulted

 (Resp. at 9). This Court agrees. In his Petition, Petitioner alleged that these claims

 are exhausted because he raised them in his Rule 3.850 motion and appealed the

 trial court’s summary denial (Doc. 1 at 9). That said, a review of Petitioner’s Rule

 3.850 motion shows that the only allegations of prosecutorial misconduct were

 raised as claims of ineffective assistance of trial counsel (Resp. Ex. S at 6-7).

 Therefore the substantive prosecutorial misconduct claims before the Court were

 not raised in Petitioner’s Rule 3.850 proceedings.7 Thus, the substantive allegations

 of prosecutorial misconduct that Petitioner now raises are unexhausted and

 procedurally defaulted.

        In his Reply, Petitioner does not allege facts demonstrating cause for and

 prejudice from this procedural default, nor does he establish a fundamental




 6 In his Petition, Petitioner alleges that the state “misrepresented G.S.P. to not be presumptive when
 it was” (Doc. 1 at 8). A review of the trial transcript shows that the parties and the trial court
 regularly refer to “gun shot residue” as “GSR” (Resp. Ex. B at 3-6) and discuss a “presumptive test”
 related to the GSR (id. at 4-5). Thus, the Court infers that when Petitioner references “G.S.P.” he
 intends “GSR” or gunshot residue here.

 7
   The Court also notes that in Florida, substantive claims of prosecutorial misconduct must be raised
 on direct appeal and are not cognizable on collateral review. See Spencer v. State, 842 So.2d 52, 60
 (Fla. 2003) (finding substantive prosecutorial misconduct claim raised in a rule 3.850 motion were
 procedurally barred because they were not raised on direct appeal). As a result, had Petitioner raised
 these substantive claims of prosecutorial misconduct in his Rule 3.850 motion as he alleges, it is
 likely that the state court would have found those allegations procedurally barred based on an
 independent state procedural rule.


                                                  22
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 23 of 25 PageID 3231




 miscarriage of justice (Doc. 33).8 In any event, even if these claims were properly

 exhausted, they lack merit. In his Reply, Petitioner appears to argue that these

 allegations of prosecutorial misconduct fall under the principles of Brady v.

 Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150 (1972), (id.

 at 4). To prove a Brady violation, Petitioner must prove that (1) the government

 possessed evidence favorable to the defense; (2) Petitioner did not possess the

 evidence and could not have obtained it with any reasonable diligence; (3) the

 government suppressed the favorable evidence; and (4) the evidence was material in

 that a reasonable probability exists that the outcome of the proceeding would have

 been different had the evidence been disclosed to the defense. United States v.

 Neufeld, 154 F. App’x 813, 818 (11th Cir. 2005). “To establish a Giglio claim, a

 habeas petitioner must prove: (1) the prosecutor knowingly used perjured testimony

 or failed to correct what he subsequently learned was false testimony; and (2) such

 use was material, i.e., that there is any reasonable likelihood that the false

 testimony could have affected the judgment.” Guzman v. Sec’y, Dep’t of Corr., 663

 F.3d 1336, 1348 (11th Cir. 2011).

         Petitioner fails to demonstrate that any of the alleged actions amounted to a

 Brady violation. Petitioner does not claim that his trial counsel did not have

 possession of this evidence or that it could not have been obtained with any

 reasonable diligence. Further, and of more import, Petitioner cannot establish that


 8 Petitioner’s pro se allegations in his Reply might be construed as a for-cause argument that the
 Court should overlook the procedural default here because his appellate counsel was ineffective for
 failing to raise these claims during his direct appeal (see generally Doc. 33). Even so, the Court need
 not consider this construed argument because it finds that these claims are ultimately meritless.

                                                    23
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 24 of 25 PageID 3232




 any of this evidence was material considering Petitioner’s recorded confession

 played for the jury. Likewise, Petitioner has failed to show a Giglio violation.

 Indeed, absent Tessier’s trial testimony or conflicts between the officers’ reports and

 their trial testimony, Petitioner confessed to committing the crimes. And his

 confession was recorded and played for the jury. As such, Ground Three is denied.

       Accordingly, it is

       ORDERED AND ADJUDGED:

       1.     The Petition (Doc. 1) is DENIED and this case is DISMISSED with

 prejudice.

       2.     The Clerk of Court shall enter judgment accordingly, terminate any

 pending motions, and close this case.




                                           24
Case 5:18-cv-00165-TPB-PRL Document 46 Filed 09/10/21 Page 25 of 25 PageID 3233




         3.      If Petitioner appeals this Order, the Court denies a certificate of

 appealability. Because the Court has determined that a certificate of appealability

 is not warranted, the Clerk shall terminate from the pending motions report any

 motion to proceed on appeal as a pauper that may be filed in this case. Such

 termination shall serve as a denial of the motion.9

         DONE AND ORDERED at Tampa, Florida, this 9th day of September, 2021.




 Jax-7
 C:    Albert Gendron, #C09673
       Counsel of record




         9The Court should issue a certificate of appealability only if Petitioner makes “a substantial
 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial
 showing, Petitioner “must demonstrate that reasonable jurists would find the district court’s
 assessment of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
 ‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36
 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record
 as a whole, the Court will deny a certificate of appealability.

                                                     25
